DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinzenbaw (US 4,721,168).

Regarding claim 1, Kinzenbaw discloses a toolbar lifting assembly for use with an agricultural implement, the lifting assembly comprising:
a housing (50);
a linkage assembly (including 52) comprising a guided linkage (including 109), an upper linkage arm (including 151, 152), and a lower linkage arm (including 157), and said linkage assembly connecting a toolbar (such as 105) of an agricultural implement and the housing, and said linkage assembly capable of connecting a toolbar comprising a front bar, an upper bar, a rear bar, and an arched portion extending generally between the front and rear bars (three such bars with arch-like structure therebetween seen in Figs. 9, 10); and
first and second lifting actuators (including 160) operatively connected by a trunnion (including 163) and connected to the linkage assembly, said trunnion connected at each side to the upper linkage arm, the upper and lower linkage arms extending between the trunnion and the toolbar for lifting and lowering the toolbar relative the frame via extension and retraction of the first and second lifting actuators, and the first and second lifting actuators lift the toolbar along an arced path (see col. 12, lines 1-5; also see Figs. 11, 12);
wherein the guided linkage, the upper linkage arm, and the lower linkage arm are configured to provide the arced path;
wherein the guided linkage (including 109) has a geometry (in the form of a polygonal or rectangular bar) that allows the guided linkage to follow the arced path as the toolbar is lifted (see Figs. 11-13); and
wherein the arced path terminates at a height where one or more ground support wheels connected to the toolbar will provide clearance relative to components of the agricultural implement, including those that may attach to a horseshoe shaped connecting member that attaches to and extends outwardly from and above a tongue (such as that including 16) perpendicularly oriented from the toolbar, while the agricultural implement transitions between a planting configuration and a transport configuration (Figs. 4, 8, and 10 show adequate clearance).

Regarding claim 2, Kinzenbaw discloses the first and second lifting actuators (including 160) comprising a cylinder having a rod that extends and retracts relative to the cylinder.

Regarding claim 3, Kinzenbaw discloses the first and second lifting actuators (including 160) utilizing hydraulics (see col. 11, lines 61-64).

Regarding claim 4, Kinzenbaw discloses a rotating assembly comprising a rotating mechanism (including 225) operatively connected to the toolbar, wherein actuation of the rotating mechanism causes the toolbar to rotate between a position transverse the tongue and a position generally parallel to the tongue.

Regarding claim 5, Kinzenbaw discloses a toolbar link (including 129, 130) operatively connected to the linkage assembly and configured to match the path of the linkage assembly.

Regarding claim 6, Kinzenbaw disclose the linkage assembly (including 52) being configured to connect to an upper member of the toolbar (see Fig. 3).


Allowable Subject Matter
Claims 11- allowed.


Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.

Applicant argues: "Kinzenbaw '168 does not include a toolbar as included in the amended claims. Therefore, the reference cannot be said to anticipate the claimed invention. As such, it is respectfully submitted that the rejection of claims 1-6 be withdrawn." (See Remarks of 2/10/2022, labeled p. 7.)
Applicant's argument is unpersuasive because the toolbar is not an element of the toolbar lifting assembly, but rather set forth in describing the functionality of the linkage assembly. In other words, the toolbar set forth is not an element of the claimed invention. As noted by Applicant, MPEP § 2131 states that "[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.' Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987)." "'The identical invention must be shown in as complete detail as is contained in the ... claim.' Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989)" (emphasis added). Moreover, "[e]very element of the claimed invention must be literally present, arranged as in the claim." Id. (Emphasis added by Examiner.) Therefore, Applicant’s argument is unfounded and unpersuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Fast (US 2014/0034341) shows a toolbar comprising a front bar, an upper bar, a rear bar, and an arched portion extending generally between the front and rear bars (see Figs. 13, 14). Additionally, it is noted that the structure of Kinzenbaw '168 is capable of connecting such a toolbar with its housing (50 of Kinzenbaw'168).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/6/17/22